IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

THE UNITED STATES OF AMERICA,

Plaintiff,
Case No, 2:18-CR-140
Vv.

ANDREW ASSAD,
PETER BOLOS,
MICHAEL PALSO,
SYNERGY PHARMACY SERVICES INC.,
PRECISION PHARMACY MANAGEMENT
LLC, LARRY EVERETT SMITH,
ALPHA-OMEGA PHARMACY LLC,
GERMAINE PHARMACY INC.,
ERX CONSULTANTS LLC

dba ZOETIC PHARMACY,
TANITH ENTERPRISES LLC

dba MEDVEST MANAGEMENT SERVICES,
and ULD WHOLESALE GROUP LLC,

Defendants.
/

ON TO WITHDRAW ASC EL OF RECORD
Pursuant to Local Rule 83.4 (g), Attorneys Dale R. Sisco and Dominic A. Isgro
respectfully request leave of the Court to withdraw as attorneys of record for Alpha
Omega Pharmacy, LLC; Germaine Pharmacy, Inc; and ERX Consultants, LLC dba
Zoetic Pharmacy, and in support thereof state:
l. Bryan G. Holmes is the sole member of Alpha Omega Pharmacy, LLC

and is authorized to act on behalf of Alpha Omega Pharmacy, LLC. Alpha Omega

Case 2:18-cr-00140-JRG-CRW Document 357 Filed 05/21/21 Page 1of5 PagelD #: 4467
Pharmacy has engaged other counsel to assume responsibility for this matter and
consents to the withdrawal of Dale R. Sisco and Dominic A. Isgro,

2. In accord with Local Rule 83.4(g)(3), please find below Alpha-Omega
Pharmacy, LLC’s acknowledgement of consent to withdrawal signed by Bryan G.
Holmes on behalf of Alpha Omega Pharmacy, LLC.

3. Kirk M. Carruthers is the sole member of ERX Consultants LLC dba
Zoetic Pharmacy (‘Zoetic”) and is authorized to act on behalf of Zoetic. Zoetic
Pharmacy has engaged other counsel to assume responsibility for this matter and has
consented to the withdrawal of Dale R. Sisco and Dominic A. Ispro.

4. In accord with Local Rule 83.4(g)(3), please find below Zoetic
Pharmacy’s acknowledgement of consent to withdrawal signed by Kirk M. Carruthers
on behalf of ERX Consultants LLC dba Zoetic Pharmacy.

5. Scott Courtney is the sole member of Germaine Pharmacy, Inc.
(“Germaine”) and is authorized to act on behalf of Germaine. Germaine Pharmacy
has engaged other counsel to assume responsibility for this matter and has consented
to the withdrawal of Dale R. Sisco and Dominic A. Isgro.

6. In accord with Local Rule 83.4(g)(3), please find below Germaine
Pharmacy's acknowledgement of consent to withdrawal signed by Scott Courtney on
behalf of Germaine Pharmacy, Inc.

7. Stephen Ross Johnson of the firm of Ritchie, Dillard, Davies & Johnson,

P.C. have filed their Notices of Appearance on behalf of Alpha Omega Pharmacy,

Case 2:18-cr-00140-JRG-CRW Document 357 Filed 05/21/21 Page 2o0f5 PagelD #: 4468
LLC [Doc. 324]; ERX Consultants LLC dba Zoetic Pharmacy[Doc. 325]; and

Germaine Pharmacy, Inc. [Doc. 323).

8. The Government does not object to the withdrawal of Dale R. Sisco and

Dominic A. Isgro.
Clients’ ledgement of Consent to Withdrawal

By the signatures below, Alpha-Omega Pharmacy, LLC; ERX Consultants
LLC dba Zoetic Pharmacy; and Germaine Pharmacy, Inc. confirm they have reviewed

the Motion to Withdraw as Counsel of Record and consent to the withdrawal of Dale

R. Sisco and Dominic A. Isgro in this action.

   

 

 

TB. fo A

an G. Holmes .

Bev ERX Consultants LLC
pha-Omega Pharmacy, LLC ‘dba Zoetic Pharmacy

Scott Courttley

Germaine Pharmacy, Inc.

Case 2:18-cr-00140-JRG-CRW Document 357 Filed 05/21/21 Page 3of5 PagelD #: 4469
Based on the above, Attorneys Dale R. Sisco and Dominic A. Isgro certify that
the requirements of Local Rules 83.4(g) have been met.
Respectfully submitted,
SISCO-LAW

Ls/ Dale R, Sisco

DALE R. SISco
dsisco(usisco-law.com
Florida Bar No. 559679
DOMINIC A. ISGRO
disgro(sisco-law.com
Florida Bar No. 113318
SISCO-LAW

1110 N. Florida Avenue
Tampa, Florida 33602
Tel: (813) 224-0555
Fax: (813) 221-9736

Case 2:18-cr-00140-JRG-CRW Document 357 Filed 05/21/21 Page 4of5 PagelD #: 4470
CERTIFICATE OF SERVICE

Zl
IHEREBY CERTIFY that on May 18, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of the

electronic filing to all CM/ECF participants.

/s/ Dale R. Sisco
Attorney

Case 2:18-cr-00140-JRG-CRW Document 357 Filed 05/21/21 Page 5of5 PagelD #: 4471
